DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/30/2020, with respect to claims 1-20 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (PGPUB Document No. US 2018/0041796) in view of Fontaine (“Introducing Pinned Cheers!”, URL: https://blog.twitch.tv/en/2016/11/09/introducing-pinned-cheers-8099cf5a1694/).
Regarding claim 8, Huang teaches an electronic device, further comprising: 
A memory storing computer readable instructions (memory 920, Huang: 0108), 
A processor configured to read the computer readable instructions from the memory to perform (processor 910, Huang: 0108):

Determining a bullet screen display area based on the object display area, wherein the bullet screen display area and the object display area have no intersection (determining the display area for barrage information (comments displayed on a video, Huang: 0003)) based on an identified facial feature (face, head, etc., Huang: 0031) such that barrage information are displayed in areas “except for the position of the facial feature” (Huang: FIG.3, FIG.4, 0059, 0068). Further note that the Applicant’s disclosure defines a bullet screen a plurality of comments being displayed while a video is being played (Applicant’s published disclosure: 0003)); 
And displaying a plurality of bullet screen contents in the bullet screen display area (the resulting video that is displayed as shown in FIG.7 (Huang: 0084)).

However, Huang does not expressly teach but Fontaine teaches the plurality of bullet screen contents comprises non-wonderful bullet screen content and wonderful bullet screen content, and the wonderful bullet screen content is displayed in a scrolling manner while the non-wonderful bullet screen content is displayed in a fixed location, or the wonderful bullet screen content is displayed in a fixed location while the non-wonderful bullet screen content is displayed in a scrolling manner (Fontaine teaches “twitch” providing the option for pinning comments to the top of the screen while other comments continue scrolling (Fontaine)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Huang such as to display comments in the manner taught by Fontaine, because this is merely one of the many well-known methods of displaying comments. Further, the combined teachings yields predictable results.

Regarding claim 10, Huang teaches the device according to claim 8, wherein a display location of the bullet screen content is fixed; or a display location of the bullet screen content moves in the bullet screen display area in a scrolling manner (comments displayed on a video by scrolling (Huang: 0003)); or the bullet screen content comprises first bullet screen content and second bullet screen content, wherein a display location of the first bullet screen content is fixed, and the second bullet screen content moves in the bullet screen display area in a scrolling manner.

Claims 1 and 3 are corresponding method claims of claim 8 and 10. The limitations of claims 1 and 3 are substantially similar to the limitations of claims 8 and 10.  Therefore, it has been analyzed and rejected substantially similar to claims 1 and 3.
Claims 16 and 18 are corresponding machine-readable medium claims of claim 8 and 10. The limitations of claims 1 and 3 are substantially similar to the limitations of claims 8 and 10.  Therefore, it has been analyzed and rejected substantially similar to claims 16 and 18. Note, Huang teaches a machine-readable medium (Huang: 0109)

Claims 2, 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fontaine as applied to claims 1, 8 and 16 above, and further in view of Daily et al. (PGPUB Document No. US 2004/0068758).
Regarding claim 9, Huang does not expressly teach but Daily teaches the device according to claim 8, wherein the processor is further configured to perform: determining a new bullet screen display area when a location of the target display object changes (Daily teaches the concept of comments tracking players as they move (Daily: 0029)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Huang such that the comments track a moving facial feature (taught by Daily) while maintaining the condition of not intersecting with the facial feature, because this enables an improved method of appropriately displaying comments to viewers.
Regarding claim 15, Huang does not expressly teach but Daily teaches the device according to claim 8, wherein the processor is further configured to perform: redetermining a new bullet screen display area when a preset condition is met (the adjusted location of the comments as the tracked image is being moved corresponds to the redetermined new display area (Daily: 0029). Note that the system of Daily tracking an image and adjusting the location of the comments are instructions defined before carrying out said process (i.e. instructions to track an object and adjust comment locations are predefined)), and displaying the bullet screen content in the new bullet screen display area (the resulting display area of the comment as Daily tracks the object (Daily: 0029)), wherein the preset condition comprises that the display image changes (the object changes its location (Daily: 0029)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Huang such that the comments track a moving facial feature (taught by Daily) while maintaining the condition of not intersecting with the facial feature, because this enables an improved method of appropriately displaying comments to viewers.

Claims 2 and 7 is similar in scope to claims 9 and 15 respectively.
Claim 17 is similar in scope to claim 9.

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fontaine as applied to claims 1, 8 and 16 above, and further in view of Nguyen et al. (US Patent No. 8,818,028).
Regarding claim 11, Huang does not expressly teach but Nguyen teaches the device according to claim 8, wherein the processor is further configured to perform: determining, as the object display area based on a contour of the target display object, an area obtained by extending the contour of the target display object outwards by a preset threshold (the determined unclear region around a detected foreground image (e.g. person/user, Nguyen: col.6, line 1-5) that expands the contour line of the foreground object (Ngyuen:col.9, line 25-41). Also see element 130 of FIG.1. The unclear region is a 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Huang such as to utilize the foreground detecting teaching of Ngyen, because this enables an improved method of detecting foreground objects comprising unclear outlines (e.g. person’s hair, Ngyuen:col.9, line 36-41).

Claims 4 and 19 are similar in scope to claim 11.

Claims 5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fontaine as applied to claims 1, 8 and 16 above, and further in view of Frischholz (US Patent No. 6,999,606).
Regarding claim 12., the combined teachings as applied above does not expressly teach but Frischholz the device according to claim 8, wherein the processor is further configured to perform: recognizing at least one display object comprised in the display image (identifying the position of facial feature (face, head, etc., Huang: 0031)); and determining the target display object in the at least one display object based on a display parameter of the at least one display object, wherein the display parameter comprises a display location or a display size (Frischholz teaches searching for a face in an area that recognized as a “likely location” of the face (Frischholz: col.4, line 18-25)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Huang such as to utilize the face searching teaching of Frischholz, because this enables an efficient method for searching target images.

Regarding claim 13, the combined teachings as applied above teaches the device according to claim 12, wherein the display parameter comprises a location, and the processor is further configured to 

Claims 5 and 20 are similar in scope to claim 12.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fontaine as applied to claim 12 above, and further in view of Vallespi-Gonzalez et al. (PGPUB Document No. US 2018/0307921).
Regarding claim 14, Huang does not expressly teach but Vallespi-Gonzalez teaches the device according to claim 8, wherein the display parameter comprises a display size, and the processor is further configured to perform: determining, as the target display object in the display image, a display object that is in the at least one display object and whose display size corresponds to a first threshold (Vallespi-Gonzalez teaches the concept of utilizing a predetermined size (average pedestrian height) in detecting a tracked object (Vallespi-Gonzalez: 0072)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Huang such as to utilize the face searching teaching of Vallespi-Gonzalez, because this enables an efficient method for searching target images.

However, Vallespi-Gonzalez doesn’t expressly teach utilizing said predetermined size (“threshold”) for searching a tracked object is based on determining whether the object is greater than or equal to the predetermined size.
There were a finite number of identified and predictable potential solutions to the recognized need or problem were
1) determining whether the object is equal to the predetermined size

3) determining whether the object is greater than the predetermined size
One of an ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability to identify a tracked object. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the invention was made.
 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fontaine as applied to claims 5 above, and further in view of Frischholz in view of Vallespi-Gonzalez.
Claim 6 is similar in scope to claims 13 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID H CHU/Primary Examiner, Art Unit 2616